Exhibit 10.2

 



THE ONE GROUP HOSPITALITY, INC.

 

UNSECURED PROMISSORY NOTE

 

$2,250,000.00 October 24, 2016

 



For value received, THE ONE GROUP HOSPITALITY, INC., a Delaware corporation (the
“Company”), hereby promises to pay to the order of ANSON INVESTMENTS MASTER FUND
LP (“Noteholder”), the principal sum of $2,250,000.00 (the “Principal Balance”)
with interest thereon at the rate of ten percent (10%) per annum, compounded
annually based on an assumed 365-day year. Interest shall commence on the date
hereof and shall become due and payable on a quarterly basis, commencing on
December 31, 2016, and continuing on each December 31, March 31, June 30 and
September 30 thereafter until the Maturity Date (as hereinafter defined).

 

This Unsecured Promissory Note (this “Note”) is made in connection with a Loan
Agreement made by and between the Company and the Noteholder (the “Loan
Agreement”).

 

1.       Payment; Maturity.

 

(a)       Payment of the entire outstanding Principal Balance (with interest
thereon) shall be immediately due and payable to Noteholder upon the earliest to
occur of (i) the fifth (5th) anniversary of the date set forth above, (ii) an
Event of Default (as hereinafter defined) or (iii) a Company Sale (as
hereinafter defined) ((i), (ii) or (iii), as applicable, the “Maturity Date”);
provided that this Note has not been previously paid in accordance with the
terms of Section 2 below. For purposes hereof, the term “Company Sale” shall
mean any liquidation, sale, dissolution or winding up of the Company, whether
voluntary or involuntary, including, without limitation, by means of the sale,
lease or other disposition of all or substantially all of the assets of the
Company.

 

(b)       All payments shall be in lawful money of the United States of America.
If any payments on this Note become due on a Saturday, Sunday or a public
holiday under the laws of the State of New York, such payment shall be made on
the next succeeding business day and such extension of time shall be included in
computing interest in connection with such payment. Notwithstanding anything to
the contrary, in the event the Principal Balance and all interest accrued
thereon has not been paid to Noteholder in full on the Maturity Date, the
then-outstanding Principal Balance shall thereafter bear interest at the default
rate of sixteen percent (16%) per annum.

 

2.       Events of Default.

 

Any of the following events constitutes an “Event of Default”:

 

(a)       any default in the payment of the principal of, or the interest on,
this Note, as and when the same shall become due and payable, which default is
not cured within ten (10) business days after notice of such default sent by the
Noteholder to the Company;

 

   

 



(b)       the Company defaults in the due observance or performance of any term,
covenant or agreement of the Company contained in this Note or the Loan
Agreement, which default is not cured within ten (10) business days after notice
of such default sent by the Noteholder to the Company;

 

(c)       any representation or warranty made by the Company in this Note or the
Loan Agreement will be false in any material respect when so made;

 

(d)       the Company pursuant to or within the meaning of Title 11 of the
United States Code or any similar federal or state or foreign law for the relief
of debtors (each, a “Bankruptcy Law”) (1) commences a voluntary case in
bankruptcy or any other action or proceeding for any other similar relief under
any Bankruptcy Law, (2) consents by answer or otherwise to the commencement
against it of an involuntary case of bankruptcy, or (3) seeks or consents to the
appointment of a receiver, trustee, assignee, liquidator, custodian or similar
official (collectively, a “Custodian”) of it or for all or substantially all of
its assets;

 

(e)       a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (1) is for relief against the Company in an involuntary case
of bankruptcy against the Company, (2) appoints a Custodian of the Company for
all or substantially all of its assets, or (3) orders the liquidation of the
Company, and the order remains unstayed and in effect for 30 days, or any
dismissal, stay rescission or termination thereof ceases to remain in effect;

 

(f)       any involuntary proceeding under any Bankruptcy Law or any involuntary
proceeding seeking the appointment of a Custodian for the Company or a
substantial part of its property will remain unstayed and undismissed for a
period of 45 days; or

 

(g)       the Company or any subsidiary makes a general assignment for the
benefit of creditors; or Company or any subsidiary shall fail to pay, or shall
state that it is unable to pay, or shall be unable to pay, its debts generally
as they become due; or Company or any subsidiary shall call a meeting of its
creditors with a view to arranging a composition, adjustment or restructuring of
its debts; or Company or any subsidiary shall by any act or failure to act
expressly indicate its consent to, approval of or acquiescence in any of the
foregoing; or any corporate or other action is taken by Company or any
subsidiary for the purpose of effecting any of the foregoing;

 

(h)       the Company or any subsidiary shall default in any of its respective
obligations under any other note or any mortgage, credit agreement or other
facility, indenture agreement, factoring agreement or other instrument under
which there may be issued, or by which there may be secured or evidenced any
indebtedness for borrowed money or money due under any long term leasing or
factoring arrangement of Company or any subsidiary, whether such indebtedness
now exists or shall hereafter be created and such default shall result in such
indebtedness becoming or being declared due and payable prior to the date on
which it would otherwise become due and payable, provided that any applicable
cure period related to such default under the terms of such note, mortgage,
credit agreement or other facility, agreement or instrument is applicable; or

 



 2 

 

 

(i)       the Company shall (a) be a party to any Change of Control Transaction
(as defined below) or (b) agrees to sell or dispose of all or in excess of 50%
of its assets in one or more transactions (other than sales of the Company’s
equipment and whether or not such sale would constitute a Change of Control
Transaction). "Change of Control Transaction" means the occurrence of any of:
(i) an acquisition after the date hereof by an individual or legal entity or
"group" (as described in Rule 13d-5(b)(1) promulgated under the Securities
Exchange Act of 1934, as amended) of effective control (whether through legal or
beneficial ownership of capital stock of Company, by contract or otherwise) of
in excess of 50% of the voting securities of Company, (ii) a replacement at one
time or over time of more than one-half of the members of Company's board of
directors which is not approved by a majority of those individuals who are
members of the board of directors on the date hereof (or by those individuals
who are serving as members of the board of directors on any date whose
nomination to the board of directors was approved by a majority of the members
of the board of directors who are members on the date hereof), (iii) the merger
of Company with or into another entity that is not wholly-owned by Company,
consolidation or sale of 50% or more of the assets of Company in one or a series
of related transactions, or (iv) the execution by Company of an agreement to
which Company is a party or by which it is bound, providing for any of the
events set forth above in (i), (ii) or (iii).

 

If any Event of Default will occur and be continuing, the Noteholder will have
the right, by notice to the Company, to declare the entire principal amount then
outstanding on this Note and accrued interest thereon immediately due and
payable, whereupon all such amounts will become immediately due and payable, all
without diligence, presentment, demand of payment, protest or further notice of
any kind, all of which are hereby expressly waived by the Company.

 

If an Event of Default will have occurred and be continuing, the Noteholder is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all indebtedness, if any, at any
time owing by the Noteholder to or for the credit or the account of the Company
against any and all of the obligations of the Company now or hereafter existing
under this Note, whether or not the Noteholder will have made any demand under
this Note and although such obligations may be unmatured. By acceptance of this
Note, the Noteholder agrees to promptly notify the Company after any such setoff
and application, provided that the failure to give such notice will not affect
the validity of such setoff and application. The rights of the Noteholder under
this Section 2 are in addition to other rights and remedies (including, without
limitation, other rights of setoff) which the Noteholder may have.

 

No right or remedy herein conferred upon or reserved to the Noteholder is
intended to be exclusive of any other right or remedy, and every right and
remedy will, to the extent permitted by law, be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion or employment of any right or remedy
hereunder will not prevent the concurrent assertion or employment of any other
appropriate right or remedy.

 



 3 

 

 

3.       Prepayment. The Company may prepay the Principal Balance, either in
whole or in part, at any time and from time to time, without penalty.

 

4.       Negative Covenants. As long as any portion of this Note remains
outstanding, unless the Noteholder shall have otherwise given prior written
consent, the Company shall not, and, other than under clause (b) hereunder with
respect to dividends or distributions to the Company or a subsidiary or a
distribution to an equity interest holder of a non-wholly owned subsidiary,
shall not permit any of its subsidiaries to, directly or indirectly:

 

(a)       amend its charter documents, including, without limitation, its
certificate of incorporation and bylaws, in any manner that materially and
adversely affects any rights of the Noteholder under this Note;

 

(b)       pay cash dividends or distributions on any equity securities of the
Company;

 

(c)       (i) during any time in which the Company’s Coverage Ratio equals or
exceeds 200%, enter into or incur any indebtedness for borrowed money of any
kind, other than indebtedness owing to the Noteholder and indebtedness incurred
in the ordinary course of business and an aggregate of $250,000 of indebtedness
for borrowed money in any 12 month period, or (ii) enter into, create or incur
any liens of any kind (other than liens that have arisen under law or customary
arrangement in the ordinary course of business);

 

(d)       enter into any transaction with any affiliate of the Company in excess
of $120,000, unless such transaction is made on an arm’s-length basis and
expressly approved by a majority of the disinterested directors of the Company
(even if less than a quorum otherwise required for board approval); or

 

(e)       enter into any agreement with respect to any of the foregoing.

 

For purposes herein, (A) “Coverage Ratio” means the ratio of the amount of the
Company’s Debt over the amount of Company’s EBITDA, expressed as a percentage;
(B) “Debt” means the liabilities of the Company and its consolidated
Subsidiaries, determined in accordance with GAAP, consistently applied, other
than normal course liabilities, including accounts payable, accrued expenses,
deferred revenue, deferred license revenue and deferred rent. Debt shall be
determined from the Company’s most recently filed Form 10-K and Form 10-Q, as
applicable, as supplemented by any financial information that is disclosed by
the Company on Form 8-K; and (C) “EBITDA” means net income (or net loss) of the
Company and its consolidated Subsidiaries before interest expense, provision for
income taxes, depreciation and amortization, non-cash impairment loss, deferred
rent, pre-opening expenses, non-recurring gains and losses, stock based
compensation and losses from discontinued operations. EBITDA shall be determined
from the Company’s most recently filed Form 10-K and Form 10-Q, as applicable,
as supplemented by any financial information that is disclosed by the Company on
Form 8-K.

 



 4 

 

 

5.       Waiver; Payment of Fees and Expenses. The Company waives presentment
and demand for payment, notice of dishonor, protest and notice of protest of
this Note, and shall pay all costs of collection when incurred, including,
without limitation, reasonable outside attorneys’ fees, costs and other
expenses. The right to plead any and all statutes of limitations as a defense to
any demands hereunder is hereby waived to the full extent permitted by law. No
delay by Noteholder shall constitute a waiver, election or acquiescence by it,
nor shall any single or partial exercise of any right, power or remedy under
this Note, or any abandonment or discontinuance of steps to enforce such a
right, power or remedy, preclude any other or further exercise thereof or the
exercise of any other right, power or remedy.

 

6.       Interest. Nothing contained herein shall require the Company to pay
interest at a rate exceeding the maximum permissible rate under applicable law.
If interest payable by the Company on any date would exceed the maximum
permissible rate, such interest payment shall automatically be reduced to such
maximum permitted amount.

 

7.       Waiver of Presentment, Etc. Except as expressly set forth in this Note,
the Company, and the Noteholder and all endorsers of this Note by acceptance or
endorsement of this Note, hereby waive presentment, demand, notice, protest and
all other demands and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, except as specifically provided
herein, and assent to extensions of the time of payment, or forbearance or other
indulgence without notice.

 

8.       Governing Law. THIS NOTE WILL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

9.       Submission to Jurisdiction; Waiver of Jury Trial. The Company and
Noteholder each hereby submit to the exclusive jurisdiction of any state or
federal court of competent jurisdiction in the state, county and city of New
York for purposes of all legal proceedings arising out of or relating to this
Note. Each of the Company and Noteholder irrevocably waives, to the fullest
extent permitted by law, any objection which it may now or hereafter have to the
laying of the venue of any such proceeding brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient forum. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH OF THE COMPANY
AND HOLDER HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE.

 

10.       Miscellaneous. The Company may not assign this Note or delegate any of
its obligations or rights hereunder without the written consent of the
Noteholder. The titles and subtitles used in this Note are used for convenience
only and are not to be considered in construing or interpreting this Note. Any
notice, request, demand, claim or other communication under this Note shall be
given in accordance with Section 7(a) of the Loan Agreement.

 

[Signature page follows.]

 



 5 

 

 



In Witness Whereof, the undersigned has executed this Unsecured Promissory Note
as of the date first written above.

 

      THE COMPANY:       THE ONE GROUP HOSPITALITY, INC.,   a Delaware
Corporation               /s/ Samuel Goldfinger     Name: Samuel Goldfinger  
Title: Chief Financial Officer

 

 

 

 



 6 

